Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157354(41)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PAUL EUGENE NASEMAN,                                                                               Elizabeth T. Clement,
                                                                                                                      Justices
           Plaintiff-Appellant,
                                                                    SC: 157354
  v                                                                 COA: 339480
                                                                    Montcalm CC: 2017-022387-NM
  JOHN W. RAVEN,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellant to appoint counsel
  to assist him in the proceedings before this Court and to strike the answer filed by
  defendant-appellee are DENIED. On further order of the Chief Justice, the motion of
  plaintiff-appellant to extend the time for filing his reply is GRANTED. The reply will be
  accepted as timely filed if submitted on or before August 10, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 20, 2018

                                                                               Clerk